 

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

 



This First Amendment to Stock Purchase Agreement (this “Amendment”) is made as
of July 14, 2014 by and among Adaptive Medias, Inc., a Nevada corporation
(“Pubco”), OneScreen, Inc., a Delaware corporation (“OneScreen”), Media Graph,
Inc., a Nevada corporation (the “Company”), and the shareholders of the Company
as set forth on Exhibit A of the Stock Purchase Agreement (the “Selling
Shareholders”). Unless otherwise indicated herein, capitalized terms used in
this Amendment without definition shall have the respective meanings specified
in the Stock Purchase Agreement.

  

WHEREAS Pubco, OneScreen, and the Company desire to amend the Stock Purchase
Agreement dated June 30, 2014 as provided below.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

SECTION 1.   Amendments to Stock Purchase Agreement.

 

The Preamble to the Stock Purchase Agreement is hereby amended such that the
Stock Purchase Agreement is made as of July 15, 2014.

 

Section 5.04(a) of the Stock Purchase Agreement is hereby amended and restated
in its entirety as follows:

 

“Lock-Up Period. Subject to the Lock-Up and Leak-Out Agreement, a form of which
is attached hereto as Exhibit B, (the “Lock-Up Agreement”), and entered into by
each of the Selling Shareholders listed on Exhibit A to the Lock-Up Agreement
(the “Restricted Selling Shareholders”), shall not sell, convey, assign, or
transfer their respective shares of Consideration Stock for a period of twelve
(12) months subsequent to the Closing Date (the “Lock-Up Period”). However, only
80% of each Restricted Selling Shareholder’s shares of Consideration Stock shall
be subject to the Lock-Up Period.”

 

Section 5.04(b) of the Stock Purchase Agreement is hereby amended and restated
to replace every instance of the previously defined term “Selling
Shareholder(s)” with the newly defined term “Restricted Selling Shareholder(s)”.

 

SECTION 2. Effects of Amendment. As of and after the date hereof, each reference
in the Stock Purchase Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” “hereby,” or words of like import referring to the Stock Purchase
Agreement shall mean and be a reference to the Stock Purchase Agreement as
amended by this Amendment. Except as specifically amended by this Amendment,
each term, provision and condition of the Stock Purchase Agreement survives,
remains and shall continue in full force and effect.

 

The Signature Page of the Stock Purchase Agreement is hereby amended to insert
the signature of Norman Brodeur, President of the Company, who is authorized by
written consent of the shareholders representing greater than a majority of the
issued and outstanding shares of the Company to execute the Stock Purchase
Agreement on behalf of the Selling Shareholders. An amended and re-executed
Signature Page is attached as Exhibit A hereto.

 

 

 

  

SECTION 3.    Miscellaneous

 

3.1    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflicts of law principles and the federal law of the United States of America.

 

3.2    Counterparts. This Amendment may be executed in two or more counterparts
by manual or facsimile signature, all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Amendment as of the date first above written.

 

  Pubco:       Adaptive Medias, Inc.       By: /s/ Qayed Shareef     Qayed
Shareef     Chief Executive Officer       OneScreen:       OneScreen, Inc.      
By: /s/ Norman Brodeur     Norman Brodeur     Chief Executive Officer      
Company:       Media Graph, Inc.       By: /s/ Norman Brodeur     Norman Brodeur
    Chief Executive Officer      





  Selling Shareholders:       By: /s/ Norman Brodeur     Norman Brodeur,    
President of Media Graph, Inc.

 

 

 

  

EXHIBIT A

 

AMENDED AND RESTATED SIGNATURE PAGE

 

TO THE STOCK PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

 

  Pubco:       Adaptive Medias, Inc.       By: /s/ Qayed Shareef     Qayed
Shareef     Chief Executive Officer       OneScreen:       OneScreen, Inc.      
By: /s/ Norman Brodeur     Norman Brodeur     Chief Executive Officer      
Company:       Media Graph, Inc.       By: /s/ Norman Brodeur     Norman Brodeur
    Chief Executive Officer       Selling Shareholders:           By: /s/ Norman
Brodeur     Norman Brodeur,     President of Media Graph, Inc.

  



 

